Citation Nr: 0927816	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-32 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and generalized anxiety disorder and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.  The Veteran was awarded the Combat Infantryman 
Badge (CIB), Silver Star, and Bronze Star

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied service connection for PTSD.  

By history, it is noted that in September 2002 the Chicago RO 
denied the Veteran's claim of entitlement to service 
connection for PTSD.  The Veteran did not appeal the 
determination; thus, it became final.  In October 2003 the RO 
received an informal claim to reopen the matter.  Although 
the RO reopened the claim in the April 2004 rating decision, 
the Board is required to consider whether new and material 
evidence had been presented, and then if so, the merits of 
the claim can be considered.  Irrespective of the RO's 
actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue is as 
phrased on the title page of the decision.

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD and generalized anxiety 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the Veteran's a psychiatric 
disorder, to include post traumatic stress disorder and 
generalized anxiety disorder, was denied by the RO in a 
September 2002 rating decision.  The Veteran did not appeal 
the decision.  

2.  Evidence received since the September 2002 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a psychiatric disorder, to include post 
traumatic stress disorder and generalized anxiety disorder.


CONCLUSION OF LAW

Evidence added to the record since the final September 2002 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder and generalized 
anxiety disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.     § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a September 2002 rating decision, the RO denied the claim 
for entitlement to service connection for PTSD on the basis 
that evidence failed to confirm a diagnosis of PTSD.  The 
Veteran was notified of this decision in September 2002.  The 
Veteran did not appeal this decision.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In October 2003, the Veteran requested to reopen the claim 
for service connection for PTSD.  The evidence submitted 
since the September 2002 rating decision includes private 
treatment reports and VA treatment and examination reports.

The VA examination reports dated in April 2005 and May 2005 
are new because this evidence has not been previously 
submitted to agency decisionmakers, and they are neither 
cumulative nor redundant.  This evidence is material because 
it relates to an unestablished fact necessary to substantiate 
the claim.  This evidence is material because it establishes 
the existence of current psychiatric disorder and a possible 
relationship between the current disorder and service which 
was not conclusively shown by the evidence previously of 
record.  The report by Dr. H. raises a reasonable possibility 
of substantiating the claim because this evidence establishes 
a possible nexus to service.  A claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material.

In conclusion, the Board finds that the VA examination 
reports received since the September 2002 rating decision are 
new and material, and the claim for service connection for a 
psychiatric disorder, to include PTSD and generalized anxiety 
disorder, is reopened. 

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

New and material evidence having been received; the claim for 
service connection for a psychiatric disorder, to include 
PTSD and generalized anxiety disorder, is reopened and is 
granted only to that extent.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration. 

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to clarify the diagnosis of the 
Veteran's psychiatric disorder and to determine whether a 
psychiatric disorder, to include PTSD and generalized anxiety 
disorder, is medically related to the Veteran's period of 
service.

The Veteran asserts that his psychiatric disorder is due to 
service.  A review of the Veteran's DD 214 and DD 215 
indicates that the Veteran experienced combat as evidenced by 
receipt of the CIB which is presumptively reflective of 
combat.  The Veteran was also awarded a Silver Star and 
Bronze Medal.

There is evidence of post-service diagnosis of a psychiatric 
disorder, to include post traumatic stress disorder and 
generalized anxiety disorder.  In a February 2002 VA progress 
note, the examiner noted a diagnosis of PTSD.  The Veteran 
subsequently underwent a VA examination in July 2002.  
According to that examiner the Veteran did not meet the 
criteria for PTSD.  However, the examiner listed diagnoses of 
alcohol abuse and mild dementia. 

In an April 2005 VA examination, the examiner diagnosed the 
Veteran with anxiety disorder not otherwise specified, noting 
that the Veteran had symptoms of PTSD but that it was much 
more likely that the Veteran's other illnesses were causing 
the primary impairment.  Again, the Veteran was found not to 
meet the full criteria for a diagnosis of PTSD.  The examiner 
also noted that the Veteran's diagnoses are not at least as 
likely as not related to his military experience.  
Subsequently, in a May 2005 examination performed as 
requested through the Madison VA Compensation and Pension 
Program, the examiner diagnosed the Veteran with generalized 
anxiety disorder.  The examiner further noted that the 
Veteran approaches but does not meet the full diagnostic 
criteria for PTSD and that features in all probability were 
influenced and became more fixed by the Veteran's combat 
experiences.  Given the discrepancies in the foregoing 
opinions, the Board finds that a medical opinion as to the 
nature and etiology of the current psychiatric disorder 
should be obtained.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002). 
 VA is obligated to assist the claimant in obtaining relevant 
records, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 C.F.R. § 3.159 (c), (d).  

It appears that there may be additional treatment records not 
associated with the claims file.  In this regard, the Board 
notes that in the May 2009 travel board hearing the Veteran 
reported that he submitted lay statements in support of his 
claim. However, those statements are not associated with the 
claims file.  The Veteran also referenced seeing a 
psychologist four or five times a year.  However, the claims 
file does not contain any private treatment records beyond 
August 2005.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all private treatment 
records pertaining to the Veteran's psychiatric disorder.  
Additionally, the record shows that the Veteran discussed 
being treated at the VA medical facilities in Rockford, 
Illinois and Madison, Wisconsin.  See Hearing Transcript 
dated May 2009.  The RO/AMC should also obtain the VA 
treatment records from the VA medical facilities in Rockford, 
Illinois and Madison, Wisconsin for treatment of any 
psychiatric disorder.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

Review of the record shows that there are no service 
treatment records (STRs) associated with the claims file.  In 
cases where the STRs are unavailable or incomplete through no 
fault of the Veteran, there is a heightened obligation to 
assist the Veteran in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Thus, the RO should 
attempt to obtain these records on remand as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment 
records from active duty for the Veteran's 
service from September 1967 to April 1969 
from the National Personnel Records Center 
(NPRC) or other pertinent sources.  All 
efforts to obtain these records should be 
fully documented, and the NPRC and any 
other source contacted must provide a 
negative response if records are not 
available.

2.  Notify the Veteran that he may submit 
lay statements from family members and 
friends recounting any symptoms or 
treatment related to his mental health 
and/or behavior during or subsequent to 
service.

3.  Contact the Veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for 
psychiatric disorder(s) since service 
discharge.  After the Veteran has signed 
the appropriate releases, obtain all 
medical records showing treatment for any 
psychiatric disorder.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.

4.  Obtain all records of the Veteran's 
treatment for any psychiatric disorder 
from the VA medical facilities in 
Rockford, Illinois and Madison, 
Wisconsin. 

5.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for an examination by 
a panel of two board-certified 
psychiatrists, who have not previously 
examined him, to determine the nature, 
extent, and etiology of any current 
psychiatric disorder(s), to include PTSD 
and generalized anxiety disorder.  The 
claims folder and a separate copy of this 
REMAND must be made available to the 
examiners for review of the case, and a 
notation to the effect that this record 
review took place should be included in 
the report of the examiners.  

At this time, the Board notes that the 
Veteran engaged in combat during service; 
thus, exposure to combat related stressors 
has been verified.

a.  The examiners should report all 
current psychiatric diagnoses.

b.  The examiners should provide an 
opinion as to whether any current 
psychiatric disorder existed prior to 
service and increased in severity during 
service.  If a psychiatric disorder 
increased in severity during service, the 
examiner should provide an opinion as to 
whether any increase in severity during 
service was beyond the natural progress of 
the preexisting condition.  

c.  For any disorder that did not exist 
prior to service, the examiners should 
render a medical opinion as to whether it 
is more likely than not (i.e., to a degree 
of probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current psychiatric 
disorder first manifested during the 
Veteran's period of service or is 
medically related to his period of 
service. 

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  The examiners should also comment on 
whether any psychiatric disorder is solely 
attributable to the Veteran's alcohol 
abuse; or whether the Veteran's alcohol 
abuse exacerbates a psychiatric disorder, 
which is determined to be service related; 
or whether the Veteran self medicates with 
alcohol to relieve symptoms due to a 
psychiatric disorder, which is determined 
to be service related.  

Any opinion provided should include a 
discussion of the medical evidence of 
record, particularly the conflicting 
medical diagnoses and opinions.  The basis 
for the conclusions reached should be 
stated in full, and any opinion contrary 
to those already of record should be 
reconciled, to the extent possible.  If 
the Veteran does not currently have a 
psychiatric disorder, to include PTSD or 
generalized anxiety disorder, which could 
be regarded as having been incurred in, 
aggravated by, or related to service or 
service-related events, the examiners 
should specifically indicate so.  

6.  Readjudicate the issue on appeal.  If 
the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


